DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 12 regarding the objection to the specification has been fully considered. The objections to the specification have been withdrawn in view of the amendments.
Applicant’s argument on Page 12 regarding the objection to Claims 5, 8, 11, 12, and 14 has been fully considered. The objections to Claims 5, 8, 11, 12, and 14 are withdrawn in view of the amendments.
Applicant’s argument on Page 12 regarding the claim interpretation has been fully considered. The claim interpretation is withdrawn in view of the amendments.
Applicant’s argument on Pages 12-13 regarding the rejection of Claims 1-15 under 35 U.S.C. § 112(b) has been fully considered. The rejection of Claims 1-15 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments.
Applicant’s argument on Pages 13-17 regarding the rejection of Claims 1, 2, 7, 8, 10, and 11 under 35 U.S.C. §103 over Sinelnikov in view of Bui has been fully considered but is not persuasive and/or moot under new grounds of rejection. The rejection of Claims 1, 2, 7, 8, 10, and 11 under 35 U.S.C. §103 over Sinelnikov in view of Bui is withdrawn. Sinelnikov remains applicable to the invention as claimed.
Applicant’s argument on Pages 17-19 regarding the rejection of Claim 3 under 35 U.S.C. §103 over Sinelnikov and Bui further in view of Keilman, Claims 4 and 5 under 35 U.S.C. §103 over Sinelnikov and Bui further in view of Someya, Claim 6 under 35 U.S.C. §103 over Sinelnikov and Bui further in view Keilman, Someya, Crisman, Kelly, Samset, and Rice remain applicable to the invention as claimed.
While differences between the prior art and the instant application are appreciated, the differences are not embodied in such a way as to differentiate from the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028) in view of Sinelnikov (US 20160374710).
Regarding Claim 1, Vilkomerson teaches an interventional device, ([0002] “This invention relates to the field of transducers and more particularly to transducer apparatus and methods that can be introduced into blood vessels”), comprising: a transducer strip, ([0005] “ribbon-like transducers” and [0026] “thin, flexible transducers”) comprising:
a) a first edge and an opposing second edge separated by a width dimension, the first edge and the second edge each extending along a length direction of the transducer strip (as shown in Fig. 1, re-produced and annotated by examiner below); and 


    PNG
    media_image1.png
    381
    517
    media_image1.png
    Greyscale

Fig. 3 of Vilkomerson
However, while Vilkomerson does teach “a rod” in [0029], Vilkomerson does not explicitly teach an elongate shaft.
In an analogous ultrasonic interventional device field of endeavor, Sinelnikov teaches an interventional device, ([0145] “placement of an endovascular directed energy ablation catheter 13 into a patient 1 via an endovascular approach with a femoral vein puncture 17.”), comprising: an elongate shaft ([0206] “The carotid body ultrasound ablation catheter may comprise an elongate shaft 326”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Vilkomerson and Sinelnikov because an elongate shaft ensures the device may be inserted into a patient comfortably and easily. This may be advantageous in situations in which the device must reach from a patient’s neck from a femoral vein when delivered through a vena cava to an internal jugular vein, as taught by Sinelnikov in [0206]. Human internal jugular veins are typically about 8 to 20 mm in diameter, as taught by Sinelnikov in [0206], which requires the device to be elongate in order to efficiently carry out the procedure without damage to surrounding tissue.
Regarding Claim 2, the modified device of Vilkomerson teaches all limitations of Claim 1, as discussed above. Furthermore, Vilkomerson teaches the piezoelectric transducer is defined by a straight line ([0005] “ribbon-like transducers,” where it is understood that ribbons are of a rectangular shape and therein defined by a straight line); and the transducer direction is arranged perpendicularly to the shaft axis, (as shown in Fig. 3, annotated and re-produced by examiner below), such that the band lies in a plane having a normal that is co-axial with the shaft axis (as shown in Fig. 3, annotated and re-produced by examiner below, as the transducer band 310, 320 is wrapped around the rod, it shares a plane with the rod [shaft] axis).
Moreover, Sinelnikov teaches the elongate shaft extends along a shaft axis ([0206] “The carotid body ultrasound ablation catheter may comprise an elongate shaft 326,” wherein the elongate shaft 326 has a respective shaft axis, as shown in Fig. 8A, re-produced below).

    PNG
    media_image2.png
    253
    523
    media_image2.png
    Greyscale

Fig. 3 of Vilkomerson
[AltContent: oval]
    PNG
    media_image3.png
    545
    476
    media_image3.png
    Greyscale

Fig. 8A of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because an elongate shaft ensures the device may be inserted into a patient comfortably and easily. This may be advantageous in situations in which the device must reach from a patient’s neck from a femoral vein when delivered through a vena cava to an internal jugular vein, as taught by Sinelnikov in [0206]. Human internal jugular veins are typically about 8 to 20 mm in diameter, as taught by Sinelnikov in [0206], which requires the device to be elongate in order to efficiently carry out the procedure without damage to surrounding tissue.
Regarding Claim 7, the modified device of Vilkomerson teaches all limitations of Claim 1, as discussed above. Furthermore, Sinelnikov teaches wherein:
a) the transducer strip further comprises a first electrical conductor ([0209] “The ultrasound ablation catheter may further comprise electrical conductors”); and
b) the first electrical conductor is in electrical contact with the piezoelectric transducer, ([0209] “The ultrasound ablation catheter may further comprise electrical conductors connecting the ablation transducer to an electrical connector”), and extends along the length direction of the transducer strip ([0209] “The ultrasound ablation catheter may further comprise electrical conductors connecting the ablation transducer to an electrical connector at the proximal region of the catheter. The conductors may be held in a lumen in the shaft”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because combining an electrical conductor in electrical contact with the piezoelectric transducer is an efficient way to deliver current to the transducer, thus powering the device in order to carry out the treatment or procedure.
Regarding Claim 8, the modified device of Vilkomerson teaches all limitations of Claim 7, as discussed above. Furthermore, Sinelnikov teaches wherein:
a) the piezoelectric transducer further comprises a first electrode ([0155] “an exemplary piezoelectric transducer element 150 with a top (or front) electrode 151” and shown in Fig. 3A, re-produced below); and
b) the first electrical conductor is in electrical contact with the piezoelectric transducer via the first electrode ([0155] “an exemplary piezoelectric transducer element 150 with a top (or front) electrode 151 […]. […] The top 151 […] electrode of the transducer element may be solderable to provide reliable electrical connections to transducer surfaces.”).

    PNG
    media_image4.png
    147
    231
    media_image4.png
    Greyscale

Fig. 3A of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because the combination of incorporating an electrode into the design of the device is that electrodes allow electrical connections throughout the device in order to transmit current to the transducer, thus powering the device in order to carry out the treatment or procedure.
Regarding Claim 10, the modified device of Vilkomerson teaches all limitations of Claim 1, as discussed above. Furthermore, X teaches wherein:
a) the piezoelectric transducer further comprises a second electrode ([0155] “an exemplary piezoelectric transducer element 150 with […] a bottom (or back) electrode 152. […] The […] bottom 152 electrode of the transducer element may be solderable to provide electrical connections to transducer surfaces.”); and
b) the transducer strip further comprises a second electrical conductor that extends along the length direction of the transducer strip, ([0157] “positive polarity 161 connected to the back transducer electrode 163,” [0160] “an ultrasound ablation catheter comprising a rectangular ultrasound transducer 150 positioned at or near an axis of the catheter shaft 167,” and shown in Fig. 3E, re-produced below, where the positive polarity 160 extends down the length), and is in electrical contact with the transducer via the second electrode ([00157] “Electrical connections may be soldered or welded for example.”).

    PNG
    media_image5.png
    681
    288
    media_image5.png
    Greyscale

Fig. 3E of Sinelnikov
Regarding Claim 11, the modified device of Vilkomerson teaches all limitations of Claim 10, as discussed above. Furthermore, Sinelnikov teaches wherein:
a) the interventional device further comprises a distal end, ([0013] “a distal region”), and a proximal end, ([0013] “a proximal region”), and the piezoelectric transducer is disposed towards the distal end of the interventional device ([0014] “an ultrasound ablation catheter, comprising: a distal assembly comprising an ultrasound ablation transducer”); and
b) the first electrical conductor and the second electrical conductor each extend along the length direction of the transducer strip to the proximal end of the interventional device (shown in Fig. 3E, re-produced above, where the positive polarity 160 and negative polarity 161 extend down the length), at which the first electrical conductor and the second electrical conductor are both exposed along at least a portion of the elongate shaft of the interventional device to make electrical contact to an external connector ([0203] “At the proximal region of the ablation catheter the shaft may be connected to a proximal ablation transducer support, which may also function as a handle 544 […]. The handle may have an electrical connector 545 to connect wires for the ablation transducer and sensors(s) to the ablation console 546 via an interconnect cable 547, an imaging catheter port 548 with a hemostasis valve, a coolant input port 549 and coolant output port 555 that connects to a coolant tubing set 556,” where the electrical connector 545 is interpreted as an external connector).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because the combination of incorporating a design in which the first electrical conductor and the second electrical conductor are both exposed along at least a portion of the elongate shaft to make electrical contact to an external connector to connect multiple elements within the device that may otherwise not connect with the absence of an electrical connector, thus ensuring the powering and operation of the device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028) and Sinelnikov (US 20160374710) as applied to Claim 1 above, and further in view of Keilman et al. (US 6585769).
Regarding Claim 3, the modified device of Vilkomerson teaches all limitations of Claim 1, as discussed above. Furthermore, Sinelnikov teaches the elongate shaft extends along a shaft axis ([0206] “The carotid body ultrasound ablation catheter may comprise an elongate shaft 326,” wherein the elongate shaft 326 has a respective shaft axis, as shown in Fig. 8A, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because an elongate shaft ensures the device may be inserted into a patient comfortably and easily. This may be advantageous in situations in which the device must reach from a patient’s neck from a femoral vein when delivered through a vena cava to an internal jugular vein, as taught by Sinelnikov in [0206]. Human internal jugular veins are typically about 8 to 20 mm in diameter, as taught by Sinelnikov in [0206], which requires the device to be elongate in order to efficiently carry out the procedure without damage to surrounding tissue.
However, the modified device of Vilkomerson does not explicitly teach the piezoelectric transducer to comprise a sinusoidal shape that oscillates about a center line; wherein the centerline is a straight line defined by the transducer direction; and wherein the transducer direction is arranged perpendicularly to the shaft axis such that the band lies in a plane having a normal that is tilted with respect to the shaft axis.
In an analogous interventional device field of endeavor, Keilman teaches an interventional device, (Column 1 Lines 12-14) “This invention relates generally to implantable devices”), wherein:
a) the piezoelectric transducer to comprise a sinusoidal shape that oscillates about a center line, (Column 2 Lines 44-45 “the therapeutic transducer comprises a cylindrical body including piezoelectric material,” Column 19 Lines 52-55 “The pattern of elements comprising each of the conformal transducer arrays 174A and 174B and the boundary of each conformal transducer array 174A and 174B, define sinusoidal segments,” and Column 21 Lines 53-54 “The conformal transducer arrays 174A and 74B can be formed on the band 172”); 
b) wherein the centerline is a straight line defined by the transducer direction (Column 18 Lines 20-23 “lateral projections through each of a plurality of transducer elements comprising the conformal transducer arrays 174A and 174B are indicated by straight lines 176”); and
c) wherein the transducer direction is arranged perpendicularly to the shaft axis, such that the band lies in a plane having a normal that is tilted with respect to the shaft axis, (Column 18 Lines 20-27 “lateral projections through each of a plurality of transducer elements comprising the conformal transducer arrays 174A and 174B are indicated by straight lines 176. These straight lines indicate the centers of the transducer elements and are perpendicular to the axis of propagation of the waves 178,” and shown in Fig. 13, re-produced below).

    PNG
    media_image6.png
    297
    613
    media_image6.png
    Greyscale

Fig. 13 of Keilman
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Keilman because the sinusoidal design of the transducer allows for more transducer elements to be incorporated than if the transducer elements were arranged in a straight band, thus increasing the imaging or ablation capability of the interventional device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028) and Sinelnikov (US 20160374710) as applied to Claim 1 above, and further in view of Someya et al. (US 20160100768).
Regarding Claim 4, the modified device of Vilkomerson teaches all limitations of Claim 1, as discussed above. Furthermore, Vilkomerson teaches a piezoelectric transducer on a wrapped transducer strip (Claim 1 “A transducer […] where a first set of electrically isolated first and second conductive bands are formed between said first and second spiral grooves; a piezoelectric material of a known thickness deposited on at least said first and second conductive bands” and Abstract “A dual spiral transducer […]. […] a first spiral piezoelectric electrode wrapped around the circumference of the rod”)
Moreover, Sinelnikov teaches the piezoelectric transducer comprises a first end and a second end ([0152] “a transducer having a width of about 2 mm and length of about 4 mm,” where the width establishes a first end and a second end of the transducer); and the band formed by the wrapped transducer strip includes either i) an overlap or ii) a space between the first end and the second end ([0293] “the integrated set of imaging transducer(s) may comprise a gap in transducer spacing,” Claim 23 “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers,” and shown in Fig. 34A, re-produced below). 


    PNG
    media_image7.png
    348
    471
    media_image7.png
    Greyscale

Fig. 34A of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because a space between the first end and the second end of the piezoelectric transducer allows the device to create a distinguishable image that identified a relative direction with respect to another tool’s, such as a needle’s, deployment direction, as taught by Sinelnikov in [0293].
However, the modified device of Vilkomerson does not explicitly teach wherein the band formed by the wrapped transducer strip includes an overlap.
In an analogous interventional device field of endeavor, Someya teaches an interventional device, ([0066] “In a case of using the multi-point probe in a living body”), wherein the band formed by the wrapped transducer strip includes an overlap between the first end and the second end ([0094] “the sheet-shaped base material 1 positioned between the first end 10a and the second end 10b of the electronic contact sheet 10, the electronic contact sheet covers and is overlapped on the edge portion”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Someya because this allows for high resolution detection of signals, as taught by Someya in [0015], which is advantageous when obtaining images of the region of interest into which the interventional device is entered.
Regarding Claim 5, the modified device of Vilkomerson teaches all limitations of Claim 4, as discussed above. Furthermore, Sinelnikov teaches wherein: 
a) the first end is disposed adjacent the first edge (as shown in Fig. 33, annotated and re-produced by examiner below); 
b) wherein the second end is disposed adjacent the second edge (as shown in Fig. 33, annotated and re-produced by examiner below); and
c) the piezoelectric transducer includes at least one of a first gap between the first end of the piezoelectric transducer and the first edge of the transducer strip or a second gap between the second end of the piezoelectric transducer and the second edge of the transducer strip, and the space comprises at least a portion of at least one of the first gap or at least a portion of the second gap ([0206] “The imaging catheter may be oriented in the echolucent shell chamber such that the imaging transducer 331 of the imaging catheter is positioned along the direction of aim of the ablation transducer,” [0293] “the integrated set of imaging transducer(s) may comprise a gap in transducer spacing,” Claim 23 “the plurality of ultrasound imaging transducers extend all of the way around the circumference of the catheter, with a gap between each of the adjacent imaging transducers,” and Fig. 33, re-produced below, where gaps can be seen in between the transducers 472).

    PNG
    media_image8.png
    542
    370
    media_image8.png
    Greyscale

Fig. 33 of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the teachings of Sinelnikov because a spacing or gap between the first end and the second end and their corresponding edges of the piezoelectric transducer allows the device to create a distinguishable image that identified a relative direction with respect to another tool’s, such as a needle’s, deployment direction, as taught by Sinelnikov in [0293].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028), Sinelnikov (US 20160374710), and Someya et al. (US 20160100768) as applied to Claim 4 above, and further in view of Crisman et al. (US 20170112528).
Regarding Claim 6, the modified device of Vilkomerson teaches all limitations of Claim 4, as discussed above. However, the modified device of Vilkomerson does not explicitly teach a bevel defined by an ellipse having a major axis and a minor axis; wherein the major axis defines two major rotational angles at two opposing positions around a circumference of the elongate shaft and wherein the minor axis defines two minor rotational angles at two opposing positions around the circumference of the elongate shaft; and wherein the overlap or the space includes a midpoint that is aligned rotationally around the circumference of the elongate shaft at one of the major rotational angles or at one of the minor rotational angles.
In an analogous invasive device field of endeavor, Crisman teaches an interventional device, ([0001] “The present invention relates to echogenic medical devices, and more particularly an echogenic needle assembly that may be used to more accurately place and position a cannula into a body.”), comprising:
a) a bevel, ([0031] “including a sharp bevel tip”), defined by an ellipse having a major axis and a minor axis; wherein the major axis defines two major rotational angles at two opposing positions around a circumference of the elongate shaft and wherein the minor axis defines two minor rotational angles at two opposing positions around the circumference of the elongate shaft ([0032] “the outer circumferential wall of needle shaft 4 may be referenced with respect to the sharp bevel tip at patient end 8 of the needle,” [0034] “a Θ angle is shown to be formed between the two walls of the groove, represented by lines 16w1 and 16w2,” [0035] (“Walls 16w1’ and 16w2’ remain orthogonal to each other when at the “tilted” position,” and shown in Figs. 2 and 7, re-produced below; to one skilled in the art, the incorporation of a circumferential wall, indicates that the wall and therefore bevel is in a rounded shape, such as an ellipse, and where lines 16w1, 16w2, 16w1’ and 16w2’ form the major and minor rotational angles, respectively); and
b) wherein the overlap or the space of the lines includes a midpoint that is aligned rotationally around the circumference of the elongate shaft at one of the major rotational angles or at one of the minor rotational angles ([0031] “needle 2 has a shaft 4 that extends along a longitudinal axis having a distal or patient end 8 including a sharp bevel tip,” where it would be obvious to one skilled in the art that where the intersecting major and minor axes defining the ellipse-shaped bevel tip 8 will align with the longitudinal axis of the needle).

    PNG
    media_image9.png
    236
    331
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    346
    379
    media_image10.png
    Greyscale

                                 Fig. 2 of Crisman				      Fig. 7 of Crisman
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Crisman because the bevel offers a desirable cutting edge geometry over other shapes, and the rotational angles ensure that a substantially 180o reflection of the ultrasound wave from the transducer back to the transducer, as taught by Crisman in [0007].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028) and Sinelnikov (US 20160374710) as applied to Claim 1 above, and further in view of Kelly et al. (US 20170136231).
Regarding Claim 9, the modified device of Vilkomerson teaches all limitations of Claim 8, as discussed above. Furthermore, Sinelnikov teaches wherein the piezoelectric transducer further comprises a second electrode, ([0155] “an exemplary piezoelectric transducer element 150 with […] a bottom (or back) electrode 152. […] The […] bottom 152 electrode of the transducer element may be solderable to provide electrical connections to transducer surfaces.”), that is in electrical contact with the conductive elongate shaft ([0157] “positive polarity 161 connected to the back transducer electrode 163,” [0160] “an ultrasound ablation catheter comprising a rectangular ultrasound transducer 150 positioned at or near an axis of the catheter shaft 167,” and shown in Fig. 3E, re-produced below).

    PNG
    media_image5.png
    681
    288
    media_image5.png
    Greyscale

Fig. 3E of Sinelnikov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sinelnikov because the combination of incorporating an electrode into the design of the device is that electrodes allow electrical connections throughout the device in order to transmit current to the transducer, thus powering the device in order to carry out the treatment or procedure.
However, the modified device of Vilkomerson does not explicitly teach wherein the elongate shaft of the interventional device is formed from a conductive material.
In an analogous interventional device field of endeavor, Kelly teaches an interventional device formed from a conductive material, which is a conductive elongate shaft, [0027] (“Inner assembly shaft 40 may be formed from a stainless steel braid-reinforced medical grade polymer”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kelly because the conductive material offers the advantage of allowing the flow of electrical current through the shaft.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkomerson (US 20090251028) and Sinelnikov (US 20160374710) as applied to Claim 1 above, and further in view of Samset et al. (US 20150182187) and Rice (US 20160081657).
Regarding Claim 14, the modified device of Vilkomerson teaches all the limitations of an interventional device in Claim 1, as discussed above. However, the modified device of Vilkomerson does not explicitly teach an ultrasound-based position determination system comprising: a beamforming ultrasound imaging probe configured to generate an ultrasound field; an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe; a position determination processor configured to compute a position of the piezoelectric transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the piezoelectric transducer; and an icon providing processor configured to provide an icon in the reconstructed ultrasound image based on the computed position of the piezoelectric transducer.
In an analogous tracking an invasive device field of endeavor, Samset teaches an ultrasound-based position determination system, [0001] (“This disclosure relates generally to a system […] for tracking an invasive device using ultrasound position signals.”), comprising:
a) a beamforming ultrasound imaging probe configured to generate an ultrasound field ([0030] “The ultrasound imaging system 100 includes a transmit beamformer 102 that transmits a signal to a transmitter 103 which in turn drives transducer elements 104 within an array 106 to emit pulsed ultrasonic signals into a structure […]. […] An ultrasound probe 105 includes both the array 106 and the transducer elements 104.”);
b) a position determination processor configured to compute a position of the piezoelectric transducer of the interventional device respective the ultrasound field based on ultrasound signals transmitted between the beamforming ultrasound imaging probe and the piezoelectric transducer ([0050] “ultrasound position signals are communicated between the invasive device 18 and the transducer elements 136 attached to the skin patches 20. The processing unit 116 may determine the position of the invasive device 18 with respect to the skin patches 20 based on the time it takes to receive the ultrasound position signal from the invasive device 18 at each respective transducer element 136 on the skin patches 20” and [0027] “The device transducer element 22 may be a piezoelectric material”); and
c) an icon providing processor configured to provide an icon in the reconstructed ultrasound image based on the computed position of the piezoelectric transducer ([0067] “the position of the representation 296, which may be an icon, can be adjusted in real-time by the processing unit 116 to reflect the real-time position of the invasive device 18.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rice because the clinician needs to clearly understand exactly where the invasive device is located and how it is positioned for both patient safety and clinical effectiveness, as taught by Samset in [0002].
However, Samset does not explicitly teach an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe.
In an analogous interventional device field of endeavor, Rice teaches an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to the ultrasound field of the beamforming ultrasound imaging probe ([0032] “the intravascular device 102 can emit ultrasonic energy from transducer elements” and [0036] “The PIM 104 transfers the received echo signals to the computing device 106 where […] ultrasound images of the vessel 100 can be reconstructed and displayed on the monitor 108,” where the ultrasound field of the transducer elements on the intravascular device, interpreted as the beamforming ultrasound imaging probe, is shown by the arrows in Fig. 8, re-produced below).

    PNG
    media_image11.png
    423
    441
    media_image11.png
    Greyscale

Fig. 8 of Rice
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rice because this permits a user to assess a diseased vessel to determine the need for treatment, to guide the intervention, and/or to assess its effectiveness, as taught by Rice in [0003].
Regarding Claim 15, the modified device of Vilkomerson teaches all limitations of Claim 14, as discussed above. Furthermore, Samset teaches the indication of an icon on the reconstructed image, ([0067] “the position of the representation 296, which may be an icon”). Additionally, Rice teaches indicating a detected magnitude of the ultrasound signals transmitted between the beamforming ultrasound imaging probe and the piezoelectric transducer ([0036] “The PIM 104 transfers the received echo signals to the computing device 106 where […] measurements […] of the vessel 100 can be reconstructed and displayed on the monitor 108” and [0038] “The monitor 108 is configured to display data collected by the intravascular device 102”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Samset and Rice because the information is beneficial to a user of the device, in order to ensure the treatment or acquisition of data is being carried out properly.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793